Case 8:18-cr-OO488-WF.]-CPT Document 1 Filed 10/18/18 Page 1 of 4 Page|D 1

man

    

 

"'-. tg-
\ "‘

" UNITED sTATEs DISTRICT CoURT
MIDDLE DISTRICT oF FLoRriBl£ OCT 18 PM l= l.l»

TAMPA DIWSION animus instruct comm

H§U¥BLE UZSTRICY GF FLUR|DA
TAHPA FLOR§DA

 

UNITED STATES OF AMERICA

- T
v. CASE No_ <:¢-.\e»¢\~ \~\%e-T/ ‘>1 ‘~‘°
18 U.S.C. § 922(g)(l)
MICHAEL BAUN
INDICTl\/[ENT
The Grand Jury charges:
COUNT ONE

On or about June Zl, 2018, in the Middle District of Florida, the
defendant,
MlCHAEL BAUN,

having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:

l. Fleeing or Eluding a Police Officer, on or about September 28, 2016;

2. Possession of Methamphetamine, on or about May l, 2017; and

3. Possession of a Methamphetamine, on or about l\/larch 29, 2018,
did knowingly possess, in and affecting foreign commerce, a firearm and
ammunition, that is, a .45 Long Colt caliber revolver, and six rounds of 45

Long Colt caliber ammunition

ln violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

   

Case 8:18-cr-OO488-WF.]-CPT Document 1 Filed 10/18/18 Page 2 of 4 Page|D 2

FORFEITURE

1. The allegations contained in Count One are incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of 18

U.s.c. § 924(d), and 28 U.s.c. §2461(¢).

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the

defendant, shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d)

and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in

the violation.

3. If any of the property described above, as a result of any act or

omission of the defendant

3..

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited With, a third
Party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled With other property Which cannot be

divided Without difficulty,

Case 8:18-cr-OO488-WF.]-CPT Document 1 Filed 10/18/18 Page 3 of 4 Page|D 3

the United States shall be entitled to forfeiture of substitute property under the
provisions of21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(€).

A TRUE BILL,

¢fu,~

Fo&é¢,rso{l

MARIA CHAPA LOPEZ
United States Attorney

By: /b/UMM Mfltj¥\

Natalie Hirt Adams
Assistant United States Attorney

By: _ W

Christo her F. Murray
Assistant United States Attorney
Chief, Violent Crimes and Narcotics Section

FORM OBD-34
January 20 1 8

Case 8:18-Cr-OO488-WF.]-CPT Document 1 Filed 10/18/18 Page 4 of 4 Page|D 4
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division
THE UNITED STATES OF AMERICA

VS.

MICHAEL BAUN

 

]NDICTI\'IENT

Violations: Title 18, United States Code, Section 922(g)(1)

 

A true bill,

 

M~<okfef{erson

 

Filed in open court this 18th day of October, 2018.

 

Clerk

 

Bail $

 

 

T'\_Cases\Criminal Cases\B\Baun, Michael_2018R02436_NHA \f_Indictment Back.docx

GPO 863 525

